Title: From Thomas Jefferson to William A. Burwell, 9 May 1804
From: Jefferson, Thomas
To: Burwell, William A.


          
            Dear Sir
            Monticello May 9. 04.
          
          Mr. Harvie, my late Secretary having concluded to enter shortly on the practice of the law, and found it necessary to fix himself in the Study of a practising lawyer to learn the rules of pleading, I took the liberty, in the latter end of March, of addressing a letter to you, on the supposition that you might by possibility be willing to take his place & exchange your country residence for that of Washington. tho’ the emoluments are not considerable enough to be an object (being 600. D. a year, board of course &c) yet the labours of it are inconsiderable also. I do my own writing in a great degree, & copy with the machine, so that I give a Secretary little to do in that way. the duties indeed resemble more those of an Aid de camp, to wit, to take care of the company, and sometimes transact matters in the city which require personal conference. these are so inconsiderable as to be no obstruction to any course of reading a gentleman wishes to pursue. a servant of the house would attend you, and a horse always at your service, unless you had a partiality for any particular horse or servant of your own. as I expected to return to Washington the beginning of this month, I asked the favor of an early answer, and if you should determine to accede to my wishes, I asked your meeting me either here or at Washington by that time if convenient. having recieved no answer, I presume my letter must have miscarried, & trouble you with another, requesting a more speedy answer inasmuch as I set out tomorrow for Washington & shall be alone there. with assurances of the pleasure it will give me, should this overture be acceptable, I pray you to recieve my friendly salutations & best wishes.
          
            Th: Jefferson
          
        